Name: Commission Regulation (EC) No 2340/1999 of 3 November 1999 prohibiting fishing for cod and haddock by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: Europe;  fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities 4. 11. 1999L 281/28 COMMISSION REGULATION (EC) No 2340/1999 of 3 November 1999 prohibiting fishing for cod and haddock by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 53/1999 of 18 December 1998 allocating, for 1999, certain catch quotas between Member States for vessels fishing in Faeroese waters (3), as amended by Commission Regulation (EC) No 1619/ 1999 (4), lays down quotas for cod and haddock for 1999; (2) in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) according to the information received by the Commis- sion, catches of cod and haddock in Faeroese waters by vessels flying the flag of a Member State or registered in a Member State have exhausted the quota for 1999, HAS ADOPTED THIS REGULATION: Article 1 Catches of cod and haddock in Faeroese waters by vessels flying of a Member State or registered in a Member State are hereby deemed to have exhausted the quota allocated to the Community for 1999. Fishing for cod and haddock in Faeroese waters by vessels flying the flag of a Member State or registered in a Member State is hereby prohibited, as are the retention on board, tran- shipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 79. (4) OJ L 192, 24.7.1999, p. 14.